Citation Nr: 1001116	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for paranoid schizophrenia 
with depression. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to February 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO denied the 
Veteran's petition to reopen his claim for service connection 
for paranoid schizophrenia with depression.  The Veteran 
filed a notice of disagreement (NOD) in June 2006, and the RO 
issued a statement of the case (SOC) in December 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in December 2004.

In May 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record. 

In July 2007, the Board reopened the claim for service 
connection for paranoid schizophrenia with depression, and 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, the claim for service connection, on the 
merits, for additional development.  After completing the 
requested development, the RO denied the claim (as reflected 
in an August 2009 supplemental SOC (SSOC)), and returned this 
matter to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although no acquired psychiatric disability was diagnosed 
in service, the Veteran was treated on multiple occasions for 
psychiatric complaints/symptoms (then attributed to 
personality disorder), and the only medical opinion on the 
question of whether the Veteran's current paranoid 
schizophrenia with depression is that had its onset in 
service indicates that such is as likely as not..

CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for paranoid 
schizophrenia with depression are met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 2009).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the 
governing legal authority, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection for paranoid schizophrenia with depression is 
warranted.

The service treatment records reflect that the Veteran 
received psychiatric treatment during his service on multiple 
occasions.  In December 1966 the Veteran received psychiatric 
treatment after he threatened self-injury.  The mental status 
examination revealed a very immature young man who was more 
unhappy than he was depressed.  There was no evidence of a 
psychosis, psychological thought disorder or impairment in 
sensorium.  The treating physician also noted that there had 
been no past history of significant physiological 
concomitants of a major mood disturbance.  The Veteran 
manifested longstanding evidence of a pathological emotional 
immaturity.  A neuropsychiatry treatment report in December 
1966 diagnosed the Veteran with situational maladjustment in 
an immature personality.  In January 1967, the Veteran was 
admitted to the neuropsychiatric ward of the hospital for 
treatment with a diagnosis of Passive Dependent Personality.  
The discharge diagnosis was inadequate personality which made 
him unsuitable for further U.S. Marine Corps service.

On VA examination in December 1978, the Veteran reported that 
he had no psychiatric treatment since service.  The diagnosis 
was severe schizophrenia, paranoid type, with depressive 
features.

In June 2005, the Veteran was admitted to the Riverview 
Psychiatric Center.  The diagnosis was schizophrenia, 
paranoid type, chronic with acute exacerbation.

In a July 2006 VA outpatient treatment (VAOPT) note, a 
physician, noting the Veteran's discharge from service due to 
emotional immaturity, stated that the emotional and physical 
demands of basic training "could have" precipitated the onset 
of a mental illness. The physician noted that people who are 
predisposed to develop mental illness will often reveal the 
initial symptoms during a stressful precipitating event.

On VA examination in September 2008, the Veteran reported 
that he did not have any mental health treatment prior to 
being in the military.  The examiner noted that neither the 
claims file nor any medical reports were available for review 
before the evaluation.  The Veteran reported symptoms 
consistent with a schizophrenic disorder.  The examiner 
indicated that based on the Veteran's account, it appeared 
that the stress of being in the military triggered his first 
psychotic break and he was hospitalized in a psychiatric 
facility twice.  The examiner concluded that on the basis of 
the evaluation only, it was as least as likely as not that 
the Veteran's paranoid schizophrenia was caused or related to 
his military experiences.

In a November 2008 addendum, the examiner indicated that he 
had reviewed the claims file and, that the review did not 
change his opinion or conclusions as stated in his September 
2008 report.

The Board finds that the September 2008 VA examiner's opinion 
constitutes probative evidence on the question of whether the 
paranoid schizophrenia diagnosed post service had its onset 
in service.  As indicated, the opinion was based on 
examination of the Veteran, and, subsequently, review of his 
documented medical history and assertions.  The documented 
evidence clearly indicates that, although no acquired 
psychiatric disability was diagnosed in service, the Veteran 
was treated on multiple occasions for psychiatric 
complaints/symptoms (then attributed to personality 
disorder).  Moreover, the opinion is consistent with a 
comment noted in a 2006 treatment record, and is not 
contradicted by any other medical evidence or opinion.  The 
Board emphasizes that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician (see 
Willis v. Derwinski, 1 Vet. App. 66 (1991)) and are not 
permitted to substitute their own judgment on a medical matte 
(see Colvin v. Derwinski, 1 Vet. App. 171 (1991)).
Further, while the examiner's opinion is not definitive, it 
has been written in terms that warrant application of the 
benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert,  1 
Vet. App. at 53-56.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that that service connection for paranoid 
schizophrenia with depression is warranted. 


ORDER

Service connection for paranoid schizophrenia with depression 
is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


